Citation Nr: 1206494	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-46 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot plantar wart.

2.  Entitlement to service connection for ankylosing spondylitis of the spine (previously claimed as a thoracolumbar spine condition).

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the ankylosing spondylitis of the spine.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the ankylosing spondylitis of the spine.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2005 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Waco, Texas, has since assumed jurisdiction over this appeal. 

In August 2011, the Veteran testified at a personal Board hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of this hearing was prepared and associated with the claims file.

After this appeal was certified and the claims files transferred to the Board in November 2010, the Veteran submitted a medical opinion.  In August 2011, he waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011), which provides that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran.  Here, the Board accepts the evidence as timely filed and, in light of the waiver, the Board may proceed with appellate review.

The issues of: (1) entitlement to service connection for a right knee disorder, to include as secondary to the ankylosing spondylitis of the spine, and (2) entitlement to service connection for a bilateral hip disorder, to include as secondary to the ankylosing spondylitis of the spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 24, 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left foot plantar wart.

2.  The Veteran has ankylosing spondylitis of the spine that as likely as not had its onset during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left foot plantar wart have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Ankylosing spondylitis of the spine was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Foot Claim

An appeal may be withdrawn by a veteran or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

On August 24, 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left foot plantar wart.  He withdrew the appeal of this issue both on the record at his Board hearing and by a signed statement submitted at the hearing.  The Board finds that the Veteran has expressed his desire to withdraw his appeal in regards to the issue of entitlement to service connection for a left foot plantar wart.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for a left foot plantar wart.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  Accordingly, the Board does not have jurisdiction to review this issue and the appeal of the issue of entitlement to service connection for a left foot plantar wart is dismissed. 

Lumbar Spine Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, generally, in order to establish service connection for the claimed disorder, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran contends that he is entitled to service connection for a thoracolumbar spine disorder, to include ankylosing spondylitis.  For the reasons that follow, the Board concludes that service connection is warranted. 

In regard to a current diagnosis, in July 2010, the Veteran's private physician, Dr. C.M.K., submitted a medical opinion, in which he reported that the Veteran has a current diagnosis of ankylosing spondylitis.  Thus, the Veteran has satisfied the first requirement of service connection.

In regard to an in-service incurrence of this current disorder, the Veteran's entrance examination and report of medical history are negative for spine disorders.   However, on numerous occasions throughout his three-year active military service, the Veteran was treated for complaints of low back pain.  The Veteran was placed on several limited physical profiles due to his back pain.  The Veteran filed his claim for a thoracolumbar spine disorder in May 2008, while he was on active duty.  In June 2005, the Veteran reported back pain to the VA examiner during his pre-discharge VA examination.  The Veteran's military service ended in August 2008.

After his separation from the military service, in December 2008, the Veteran was diagnosed with ankylosing spondylitis by a military physician.  

As noted previously, in July 2010, Dr. C.M.K. submitted a medical opinion, in which he reported that the Veteran has a current diagnosis of ankylosing spondylitis.  He stated that ankylosing spondylitis "is not a transitory disorder but rather a chronic, relapsing disorder manifested by inflammation of the SI joints, thoracolumbar spine, and peripheral joints."  Dr. C.M.K. opined that the "previous symptoms manifested by [the] patient on activity duty most likely secondary to ankylosing spondylitis."  As support for this opinion, Dr. C.M.K. stated that ankylosing spondylitis is chronic with a relapsing course, and the Veteran's recent evaluation was unchanged from his previous notes.  The claims file does not contain any medical opinions to the contrary.  The Veteran was afforded a VA examination in June 2008, but a medical opinion on the etiology of the Veteran's ankylosing spondylitis was not obtained.  However, the Board finds that a VA medical opinion is not required as the private medical evidence in this case is sufficient to allow the Board to make a decision.

The Board has considered the evidence of record, and finds that the Veteran's statements regarding his ankylosing spondylitis of the spine having its onset during his active service to be within his competency to report and credible for purposes of establishing a nexus and continuity with active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His contemporaneous service treatment records reflect onset of chronic back pain during his military service.  Four months after the Veteran was discharged from the active duty, he was diagnosed with ankylosing spondylitis.  His private physician has determined that ankylosing spondylitis is manifested by pain to the spine.  Thus, the Veteran's lay statements are supported by the medical evidence of record.  Also, his statements are internally consistent as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the Veteran's lay assertions to be both competent and credible.

In view of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has suffered from ankylosing spondylitis of the spine, which has been episodic in nature ever since active service.  Reasonable doubt in this regard is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt applies, and service connection for anklyosing spondylitis of the spine is granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

The appeal of the issue of entitlement to service connection for a left foot plantar wart is dismissed.

Service connection for ankylosing spondylitis of the spine is granted.


REMAND

The Board finds that additional development is necessary in regards to the claims of service connection for a right knee disorder and a bilateral hip disorder.   Throughout his appeal, the Veteran has argued that his ankylosing spondylitis caused his hip and right knee pain.  In this decision, the Veteran is granted service connection for ankylosing spondylitis of his spine.  To date, the Veteran has not been provided with a proper notice letter regarding substantiating these service connection claims on a secondary basis.  See 38 C.F.R. § 3.310 (2011).  The Veteran must be provided with this requisite notice before his remaining service connection claims can be addressed on the merits to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

In addition, the Veteran should be afforded a VA examination in connection with the two claims to determine if he in fact has current disabilities of the hips and the right knee.  If so, the prospective examiner should provided a medical opinion as to whether any identified disability had its clinical onset during, or is related to, the Veteran's military service, or whether any identified disability was caused by or made chronically worse by service-connected ankylosing spondylitis.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue to the Veteran a VCAA notification letter regarding the issues of: (1) entitlement to service connection for a right knee disorder, to include as secondary to the ankylosing spondylitis of the spine, and (2) entitlement to service connection for a bilateral hip disorder, to include as secondary to the ankylosing spondylitis of the spine.  Allow the Veteran and his representative time to respond to the notice letter.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his bilateral hip and right knee claims.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary testing, including x-rays, should be conducted.  The examiner should identify any disabilities affecting the hips and the right knee.

For each identified disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was either (a) caused by, or (b) made chronically worse by the Veteran's service-connected ankylosing spondylitis.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability had its clinical onset during, or is related to, the Veteran's active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the service connection claims remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2002 & Supp. 2011). 


______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


